           Case 4:21-cv-00025-SGC Document 1 Filed 01/07/21 Page 1 of 9                        FILED
                                                                                      2021 Jan-07 PM 04:05
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

WHITNEY MORRISON,                        )
                                         )
      PLAINTIFF,                         )
                                         )
v.                                       )      CIVIL ACTION NUMBER:
                                         )
WAKEFIELD & ASSOCIATES,                  )      JURY TRIAL DEMANDED
INC., corporation; APP of                )
ALABAMA ED, LLC, a                       )
corporation;                             )
                                         )
      DEFENDANTS.                        )


                                     COMPLAINT


      This is an action brought by the Plaintiff, Whitney Morrison, for actual and

statutory damages, attorney’s fees, and costs for Defendant Wakefield &

Associates, Inc.’s violations of the Fair Debt Collections Practices Act, 15 U.S.C.

§ 1692 et seq. (hereinafter “FDCPA”). Plaintiff also seeks compensatory and

punitive damages for the Defendants’ violations of Alabama’s common laws set

forth herein.

                          STATEMENT OF THE PARTIES

      1.        Plaintiff, Whitney Morrison, is over the age of nineteen (19) years


                                       Page 1 of 9
     Case 4:21-cv-00025-SGC Document 1 Filed 01/07/21 Page 2 of 9




        and is a resident of the city of Gadsden in Etowah County, Alabama.

2.      Defendant Wakefield & Associates, Inc. is and at all times pertinent

        herein was, a foreign corporation, qualified to do business in the State

        of Alabama, and with a principal place of business in Aurora,

        Colorado. Plaintiff asserts that, upon information and belief,

        Defendant Wakefield & Associates, Inc. is a debt collector as defined

        by the Fair Debt Collection Practices Act at 15 U.S.C. §1692(a)(6).

3.      Defendant APP of Alabama ED, LLC is and at all times pertinent

        herein was a domestic limited liability company organized under the

        laws of the state of Alabama and was doing business at all relevant

        times herein in the state of Alabama and in Etowah County.

4.      All events herein occurred in Etowah County, Alabama.

                      STATEMENT OF FACTS

                               Background

5.      On or about April 21 2019, Plaintiff presented to Gadsden Regional

        Medical Center for treatment due to a medical emergency.

6.      Defendant APP of Alabama ED, LLC (hereinafter referred to as

        “APP”), upon information and belief, acted as the company that

        staffed the emergency room at Gadsden Regional Medical Center on

                               Page 2 of 9
     Case 4:21-cv-00025-SGC Document 1 Filed 01/07/21 Page 3 of 9




        the date that Plaintiff presented for treatment and was the entity that

        charged or otherwise billed the Plaintiff the cost of that treatment.

7.      This debt, namely the cost of this medical care, was incurred for

        personal, family, or household services, and was a “debt” as defined

        by the FDCPA at 15 U.S.C. §1692a(5).

8.      Plaintiff received a statement for said medical treatment dated August

        7, 2019. The total amount originally sought by APP from Plaintiff for

        the medical care was $530.00. However, the statement indicated that

        $445.00 would be written off leaving $85.00 to be paid by Plaintiff or

        her health insurer. Finally, the statement showed a zero balance.

        There was no demand for payment in the August 7, 2019 statement

        sent to Plaintiff.

     Defendant Wakefield & Associates, Inc.’s collection of the debt
             allegedly owed to APP of Alabama ED, LLC

9.      On or about January 16, 2020, Defendant Wakefield & Associates,

        Inc. (hereinafter referred to as “Wakefield”) sent a letter to Plaintiff

        on behalf of and as the agent of Defendant APP in an attempt to

        collect the debt incurred by the Plaintiff on or about April 21, 2019.

        This letter, however, claimed that Plaintiff owed APP $545.66 and



                                Page 3 of 9
    Case 4:21-cv-00025-SGC Document 1 Filed 01/07/21 Page 4 of 9




        claimed that “interest accrues at the rate of 6.00% per annum” on the

        debt.

  10.   There was no prior demand for payment and the Plaintiff was notified

        by APP only that there was a zero balance. As such, there is no legal

        basis for claiming that this medical bill accrues pre-judgment interest

        at any rate.

  11.   Further, despite the date of Wakefield’s collection letter being

        January 16, 2020, as of June 9, 2020, Wakefield was reporting to

        Trans Union, a credit reporting agency, that Plaintiff owed APP

        $530.00 and not $545.66 or any other amount. Plaintiff cannot

        reasonably owe $545.66 in January and then owe $530.00 in June

        when no payments were made. Either the representation that Plaintiff

        owed $545.66 on January 16, 2020 was false or the representation

        that she owed $530.00 on June 9, 2020 was false.

                         CAUSES OF ACTION

                             COUNT ONE
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
   15 U.S.C. § 1692 et seq. AGAINST DEFENDANT WAKEFIELD

  12.   The foregoing acts and omissions of Defendant Wakefield &

        Associates, Inc. and its employees and agents constitute violations of

                               Page 4 of 9
  Case 4:21-cv-00025-SGC Document 1 Filed 01/07/21 Page 5 of 9




      the FDCPA, including, but not limited to sections 15 U.S.C. §§

      1692e(2)(A), and 1692f(1), with respect to Plaintiff.

13.   As a result of Defendant Wakefield’s violations of the FDCPA,

      Plaintiff is entitled to actual damages pursuant to 15 U.S.C. §

      1692k(a)(1); statutory damages in an amount up to $1,000.00

      pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney’s

      fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from Defendant

      Wakefield.

                          COUNT TWO
                          NEGLIGENCE

14.   The Defendants knew or should have known of the conduct set forth

      herein which was directed at and visited upon Plaintiff.

15.   The Defendants knew or should have known that said conduct was

      improper and violated the law.

16.   The Defendants negligently failed to train and/or negligently failed to

      supervise their employees or agents in order to prevent said improper

      and illegal conduct and negligently charged the Plaintiff interest not

      allowed by law.

17.   Defendant Wakefield & Associates, Inc. negligently failed to train


                             Page 5 of 9
  Case 4:21-cv-00025-SGC Document 1 Filed 01/07/21 Page 6 of 9




      and supervise its collectors with regard to the requirements and

      prohibitions of the FDCPA.

18.   As a result of Defendants’ negligence, Plaintiff suffered harm.

                          COUNT THREE
                          WANTONNESS

19    The Defendants knew or should have known of the conduct set forth

      herein which was directed at and visited upon Plaintiff.

20.   The Defendants knew or should have known that said conduct was

      improper and violated the law.

21.   The Defendants recklessly and wantonly failed to train and/or

      recklessly and wantonly failed to supervise their employees or agents

      in order to prevent said improper and illegal conduct and wantonly

      and/or intentionally charged the Plaintiff interest not allowed by law.

22.   Defendant Wakefield & Associates, Inc. recklessly and wantonly

      failed to train and supervise its collectors with regard to the

      requirements and prohibitions of the FDCPA.

23.   As a result of Defendants’ reckless and wanton conduct, Plaintiff

      suffered harm including but not limited to worry, embarrassment,

      humiliation, anxiety and mental anguish among other personal


                              Page 6 of 9
  Case 4:21-cv-00025-SGC Document 1 Filed 01/07/21 Page 7 of 9




      injuries.

                    Respondeat Superior Liability

24.   At all times relevant herein, Defendant Wakefield & Associates, Inc.

      and its employees and agents acted as the agent of Defendant APP. The

      acts and omissions of Defendant Wakefield and its employees and

      agents were committed within the scope of Wakefield’s agency

      relationship with APP.

25.   The acts and omissions by Wakefield and its employees and agents were

      incidental to, or of the same general nature as, the responsibilities

      Wakefield was authorized to perform by Defendant APP in the

      collection of consumer debts such as the consumer debt allegedly owed

      by the Plaintiff.

26.   By committing these acts and omissions against the Plaintiff, Defendant

      Wakefield’s agents and employees were motivated to benefit

      Wakefield’s principal, Defendant APP.

27.   Defendant APP is therefore liable to Plaintiff through the Doctrine of

      Respondeat Superior for the intentional and negligent acts, errors, and

      omissions done in violation of state and federal law by its agent,

      Wakefield & Associates, Inc., in Wakefield’s attempts to collect the

                               Page 7 of 9
  Case 4:21-cv-00025-SGC Document 1 Filed 01/07/21 Page 8 of 9




      alleged debt from the Plaintiff.

      WHEREFORE, PREMISES CONSIDERED,                         Plaintiff claims

damages of the Defendants, jointly and severally, in both compensatory and

punitive damages, plus interest, costs, reasonable attorney’s fees and any such

other and further relief as this court deems proper and/or necessary.

      In addition to the above, Plaintiff further demands declaratory judgment

that Defendant Wakefield & Associates, Inc.’s conduct violated the FDCPA,

statutory damages in the amount of $1,000.00 for the violations of the FDCPA

pursuant to 15 U.S.C. § 1692k, actual damages to be determined by a jury and

costs and reasonable attorney’s fees from Wakefield & Associates, Inc. for its

violations of the FDCPA pursuant to 15 U.S.C. § 1692k.

     PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY



                                         /s/ W. Whitney Seals
                                         W. WHITNEY SEALS,
                                         Attorney for Plaintiff




                              Page 8 of 9
        Case 4:21-cv-00025-SGC Document 1 Filed 01/07/21 Page 9 of 9




OF COUNSEL:

COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
FACSIMILE: (205) 323-3906
filings@cochrunseals.com


PLAINTIFF’S ADDRESS:
Whitney Morrison
1711 Main St.
Gadsden, AL 35903

PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL, RETURN
    RECEIPT REQUESTED TO THE FOLLOWING ADDRESS:

WAKEFIELD & ASSOCIATES, INC.
C/O Registered Agent
Incorp Services, Inc.
4037 U.S. 231, Ste. A
Wetumpka, AL 36903

APP of Alabama ED, LLC
C/O Registered Agent
Cogency Global, Inc.
2 N. Jackson Street, Suite 605
Montgomery, AL 36104




                                 Page 9 of 9
